DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knoff et al. (5,557,915) in view of R. Nalpas et al. (6,570,233).
Regarding claim 1, Knoff teaches a system for manufacturing heatset twist plied yarns, comprising:
at least one twist plying device configured to twist plying at least two incoming yarns (Fig. 1, members 20 and 28, col. 5, lines 21-22 and col. 5, lines 37-53);
at least one accumulation device configured to receive, accumulate and forward the twist plied yarns from the at least one twist plying device, the accumulation 
at least one heatsetting device configured to receive and heatset the twist plied yarns of the at least one accumulation device to manufacture at least one heatset twist plied yarn (Fig, 1, member 53, col. 8, lines 2-4);
wherein at least one twist plying device is configured to operate uninterruptedly (abstract).
Knoff does not clearly teach the heatsetting device configured to operate intermittently and periods of operation of the heatsetting device being alternated with periods of stopping the heatsetting device, and whereby the accumulation device is configured to temporarily retain the accumulated twist plied yarns when stopping the heatsetting device;
wherein the accumulation device comprises a spool, bobbin or sheath around which the twist plied yarns are wound.
However, as seen in col. 8, lines 2-4 that the yarns may be heat and in Table 1 and col. 15, lines 28-27 that in the operation condition the heat could turn off and the system still running (col. 14, lines 35-40). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to ensure that the system still runs in case the heatsetting device operates in an interrupting mode while the twist device operates uninterrupted, the accumulation device can accumulate temporarily the twisted plied yarn to save the cost and time of manufactory.

Nalpas teaches a yarn apparatus having an accumulation device comprises a spool, bobbin or sheath around which the twist plied yarns are wound (Fig 1 or 5, member 17 or member 41-42).
It would have been obvious to one ordinary skill in the art before the effective filling date of the claim invention to replace the accumulation device of Knoff machine by Nalpas accumulation device, in order to increase the amount of yarn which is being accumulated.
Regarding claim 2, the modified device Knoff-Nalpas discloses the twist plying device is configured to match the speed of manufacturing the twist plied yarns to the amount of accumulated yarn on the accumulation device (Knoff, col. 10, lines 15-67, col. 14, lines 35-40, and col. 15, lines 22-39).
Regarding claim 3, the modified device Knoff-Nalpas discloses the at least one twist plying device is configured to automatically adjust the speed of manufacturing the twist plied yarns to whether or not the heatsetting device is operating (Knoff, col. 10, lines 15-67, col. 14, lines 35-40, and col. 15, lines 22-39).
Regarding claim 4, the modified device Knoff-Nalpas teaches all of the limitations of claim 1 but does not clearly discloses the speed of manufacturing the twist plied yarns is automatically reduced within a predetermined period of time after the heatsetting device stops operating.
However, Knoff teaches in col. 8, lines 2-4 that the yarns may he heat and in Table 1 and col. 15, lines 26-27 that in the operation condition the heat could turn off 
Regarding claim 5, the modified device Knoff-Nalpas teaches all of the limitations of claim 1 but does not clearly discloses the speed of manufacturing the twist plied yams is automatically reduced, taking into account an estimated length of time for the heatsetting to be stopped, to not exceed a predetermined maximum amount of accumulated twist plied yarn on the accumulation device.
However, Knoff teaches in col. 8, lines 2-4 that the yarns may be heat and in Table 1 and col. 15, lines 1-27 that in the operation condition the heat could turn off and on, but the system still running (col. 14, lines 35-40). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to ensure that the system still runs in case the heatseting device operates in an interrupting mode while the twist device operates uninterrupted, the accumulation device can accumulate temporarily the twisted plied yarn to save the cost and time of manufactory.
Regarding claim 6, the modified device Knoff-Nalpas discloses the at least two incoming yams concern at least two incoming alternating S/Z twist plied yarns, and wherein the at least one twist plying device is suitable for manufacturing one or more 
Regarding claim 7, the modified device Knoff-Nalpas discloses a control system configured to monitor the amount of accumulated twist plied yarn on the accumulation device, and configured to control the speed of the production of the twist plied yarn by the twist plying device on the basis of at least the amount of accumulated twist plied yam and whether or not the heatsetting device is active (Knoff, col. 10, lines 15-67, col. 11, lines 1 -37, and table 1).
Claims 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knoff et al. (5,557,915).
Regarding claim 8, Knoff teaches a method for manufacturing the heatset twist plied yarns, comprising:
twist plying one or more groups of two or more yarns to produce one or more twist plied yarns (Fig. 1, col. 5, lines 21-22 and col. 5, lines 37-53);
receiving the one or more twist plied yarns by at least one accumulation device (col. 8, lines 19-23);
accumulating the one or more received twist plied yarns by the at least one accumulation device wherein the accumulation device is configured to temporary accumulation the twist plied yarns (Fig. 1, member 16, col. 5, lines 1-21);
passing the accumulated twist plied yarns from the at least one accumulation device to at least one heatsetting device (col. 8, lines 19-23);

Knoff does not clearly teach the step of twisting takes place continuously, while heatsetting occurs intermittently and periods of heatsetting are alternated with periods of stopping of the heatsetting, and wherein passing the accumulated twist plied yarns to the at least one heatsetting device is temporarily stopped when the heatsetting device is stopped.
However, as seen in col. 8, lines 2-4 that the yams may be heat and in Table 1 and col. 15, lines 26-27 that in the operation condition the heat could turn off and the system still running (col. 14, lines 35-40). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to ensure that the system still runs in case the heatsetting device operates in an interrupting mode while the twist device operates uninterrupted, the accumulation device can accumulate temporarily the twisted plied yarn to save the cost and time of manufactory.
Regarding claim 9, Knoff discloses the speed of manufacturing the twist plied yarns is automatically adjusted to the amount of accumulated yarn on the accumulation device (col. 10, lines 15-87, col. 14, lines 35-40, and col. 15, lines 22-39).
Regarding claim 10, Knoff discloses the speed of manufacturing the twist plied yams is automatically adjusted to whether or not heatsetting is interrupted (col. 10, lines 15-67, col. 14, lines 35-40, and col. 15, lines 22-39).
Regarding claim 11, Knoff teaches all of the limitations of claim 8 but does not clearly discloses the speed of manufacturing the twist plied yarns is automatically reduced within a predetermined period of time after the step of heatsetting is 
However, as seen in col. 8, lines 2-4 that the yarns may be heat and in Table 1 and col. 15, lines 26-27 that in the operation condition the heat could turn off and on, but the system still running (col. 14, lines 35-40), and in col. 12, lines 43-52. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to ensure that the system still runs in case the heatsetting device operates in an interrupting mode while the twist device operates uninterrupted, the accumulation device can accumulate temporarily the twisted plied yarn to save the cost and time of manufactory. Thus, it would have been obvious to turn off the system or reduce the speed of twisting to prevent the loss of material.
Regarding claim 12, Knoff teaches all of the limitations of claim 8 but does not clearly discloses the speed of manufacturing the twist plied yarns is automatically reduced taking into account an estimated length of time for which heatsetting is stopped, the speed being adjusted so as not to exceed a predetermined maximum amount of accumulated twist plied yarn by the accumulation device on the basis of said estimated length of time.
However, as seen in col. 8, lines 2-4 that the yarns may be heat and in Table 1 and col. 15, fines 1-27 that in the operation condition the heat could turn off and on, but the system still running (col. 14, lines 35-40). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to ensure that the system still runs in case the heatsetting device operates in an interrupting mode while the twist device operates uninterrupted, the accumulation 
Regarding claim 13, Knoff discloses the speed of twist plying one or more groups of two or more yarns for manufacturing one or more twist plied yarns is adjusted on the basis of at least one of the amount of accumulated twist plied yarn or if heatsetting of the twist plied yarns, has taken place (col. 10, lines 15-67 and col 2, lines 1-37).
Regarding claim 14, Knoff discloses twist plying one or more groups of two or more yarns comprises alternating S/Z twist plied yarns or alternating S/Z cabled yams or connected alternately S/Z twist plied yarns (abstract).
Response to Arguments
Applicant’s arguments, dated 02-04-2021, with respect to the rejection of claims under 35 U.S.C §112(b) have been fully considered, and are persuasive. The rejection to the claims has been withdrawn due to the amendments to the claims.
Applicant's arguments, date 02-04-2021, with respect to the rejections of claims under 35 U.S.C §103 have been fully considered, but they are not persuasive.
Argument 1: applicant argues that Knoff does not teach the “stop and go” function. However, the examiner respectfully disagrees because table 1 of Knoff clearly suggests that the system can be stopped and started again as needed as the accumulation device is capable to hold the exist yarn during the stop (col. 8, lines 3-35). Thus, the process of Knoff included the “stop and go” function (col. 3, lines 25-65 or col. 4, lines 30-50).
Argument 2: applicant argues that Knoff does not teach the limitations "the accumulation device comprises a spool, bobbin or sheath around which the twist plied yarns are wound". However, this argument is not commensurate with the rejected claims, as the limitations have not been previously presented.
	Conclusion
The examiner respectfully cited a prior art WO 2010/014411 teaches every single structure and step as the invention (Fig 1, page 8) except “the accumulation device comprises a spool, bobbin or sheath around which the twist plied yarns are wound.” It would have been obvious to one of ordinary skill in the art to use the accumulation system of Nalpas to increase the amount of yarn which is being accumulated.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/SHAUN R HURLEY/Primary Examiner, Art Unit 3732